NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE EMC CORPORATION, DECHOp
CORPORATION, AND IOMEGA CORPORATION,
Petiti0ners.
Miscel1aneous Docket No. 100
On Petition for Writ of Manda1nus to the United States
District Court for the Eastern District of TeXas in case no.
10-CV-435, Judge Michae1 H. Schneider.
ON PETITION
ORDER
Cisco Systems, Inc., Hew1ett-Packard Company, Mi-
cros0ft Corporation, Oracle Corporati0n, SAP America,
Inc., and Yah0o! Inc. (co11ectiVe1y "1novants") move for
leave to file a brief amicus curiae in support of EMC
Corporation, Decho Corporation, and Iomega Corporation
(co11ective1y "petiti0ners"). MoVants state that petitioner
and respondent Oasis Research, LLC has consented to the
motion

IN ma EMC CoRP.
2
Because the brief is filed on consent, no motion is re-
quired. Fed. Cir. R. 29(c). The brief is accepted for filing
Acc0rdingly,
IT Is ORDERED THAT:
The motion is moot. The brief is accepted for filing
FoR THE
SEP 2 2 2011
CoURT
Date J an Horbaly
Clerk
cc: Chris R. Ottenweller, Esq.
John M. Desmarais, Esq.
Elizabeth Rogers Brannen, Esq.
MattheW D. McGil1, Esq.
/s/ J an Horba1y
Clerk, United States District Court For The Eastern
District Of TeXas
s23 33
5:"E>
me
11
§§-5
f'noj
amc
[- bn
D
PPl-:ALs FOR
crRcun'
SEP 22 2011
1mHoRsALv
cum